Citation Nr: 9910692	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  93-26 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 10 percent disabling.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1975 to 
October 1990. 

By a January 1990 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in pertinent part, granted service connection for a 
strain injury of the low back with traumatic arthritis, L4-5, 
and assigned a 10 percent disability rating for this 
condition, effective from October 1990.  The issue on appeal 
arises from a December 1992 rating decision, in which the RO 
confirmed the 10 percent rating for the veteran's low back 
disability.  The veteran perfected his appeal on this issue 
and in January 1998, the Board of Veterans' Appeals (Board), 
in pertinent part, remanded the veteran's claim for an 
increased rating for additional development.  

On a Form 9 filed in September 1993, the veteran indicated 
that he wanted to testify before a member of the Board at the 
RO.  In an October 1995 letter to the RO, the veteran's 
representative advised that the veteran wanted to be removed 
from the Travel Board hearing docket and placed on the docket 
for hearings before a local officer.  The veteran testified 
before a local hearing officer in June 1996.  A Travel Board 
hearing was scheduled to take place in October 1997, but the 
veteran failed to appear.

REMAND

The veteran essentially contends that the symptoms of his 
service-connected low back disability are more severely 
disabling than reflected by the rating assigned by the RO.

Though this claim has been remanded once before, the Board 
concludes that another low back examination is necessary to 
ensure compliance with the mandates set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In that case, the U.S. Court 
of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

A VA joints examination was conducted in July 1998.  However, 
the examination report does not fully satisfy the mandates 
set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, the examiner did not indicate whether the 
veteran's low back exhibited weakened movement, excess 
fatigability, or incoordination, nor were these determination 
expressed in terms of the degree of additional range of 
motion loss or favorable or unfavorable ankylosis.  The 
examiner also did not express an opinion on whether pain 
could significantly limit functional ability during flare-ups 
or when the low back is used repeatedly over time.  Finally, 
although he noted that the veteran had missed two days in the 
prior five years because of his back pain, the examiner did 
not discuss the effect of the low back disability on the 
veteran's ability to work. 

In a recently issued decision, the Court held that a remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes 
upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  A new orthopedic examination is therefore necessary 
to ensure compliance with DeLuca.  

Further, although he has been previously examined for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his or her claim includes the procurement 
of medical records to which the veteran has made reference 
to.  Littke v. Derwinski 1 Vet. App. 90 (1990). The most 
recent treatment records concerning the veteran were 
associated with the claims file in June 1998.  To ensure that 
the veteran's claim will receive a fully informed evaluation, 
clinical data relating to the veteran obtained since June 
1998 should also be acquired and reviewed.

Finally, in the introduction section of its prior remand, the 
Board had noted that in an August 1996 rating decision, the 
RO denied service connection for residuals of a left eye 
injury.  The veteran filed a written statement in March 1997, 
in which he appeared to indicate disagreement with this 
determination.  No statement of the case has been issued by 
the RO regarding this issue.  The question arises as to 
whether a timely notice of disagreement was filed concerning 
the denial of service connection for residuals of a left eye 
injury.  This must be addressed by the RO.  If the RO's 
determination is in the affirmative (i.e., that the veteran 
did, in fact, file a timely notice of disagreement), then 
appropriate adjudicative development should follow.

In view of the foregoing, and to afford the veteran due 
process, this claim is REMANDED to the RO for the following 
development:

1.  The RO should determine whether a 
timely notice of disagreement was filed 
in relation to the August 1996 denial of 
service connection for residuals of a 
left eye injury.  If the determination 
regarding the timeliness of the notice of 
disagreement is adverse to the veteran, 
he and his representative should be 
furnished with a Statement of the Case 
regarding this timeliness issue and given 
a reasonable opportunity to respond.  If 
the RO determines that the veteran did 
file a timely notice of disagreement, 
then a Statement of the Case concerning 
the issue of service connection for 
residuals of a left eye injury should be 
issued, and the veteran should be given a 
reasonable opportunity to perfect his 
appeal. 

2.  The RO should request the names and 
addresses of all medical care providers, 
if any, who have treated the veteran 
since June 1998 for complaints related to 
his low back.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file. 

3.  Any pertinent VA medical records 
documenting treatment of the veteran 
since June 1998, which have not already 
been associated with the claims file, 
should be obtained and made of record.  
These should include any such records 
from the Dorn VA Hospital. 
  
4.  The RO should schedule the veteran 
for a special VA orthopedic examination.  
The veteran and his representative should 
be notified of the date, time and place 
of the examination in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for this examination, without good cause 
shown, will result in the denial of his 
claim for an increased rating.  A copy of 
this notification letter should be 
associated with the claims file. 

5.  Following completion of the above 
actions, the veteran should be afforded 
another VA orthopedic examination to 
determine the severity of his low back 
disability.  The claims folder, including 
this Remand, must be made available to 
the examiner for review before the 
examinations.  All indicated tests and 
studies should be performed.  The 
examiner should address the following:

a.  The orthopedic examiner should 
provide the ranges of motion in 
degrees of the low back and indicate 
the normal ranges of motion.  

b. The examiner should note whether 
there is listing of whole spine to 
opposite side; positive 
Goldthwaite's sign, loss of lateral 
motion, osteoarthritic changes, 
narrowing or irregularity of a joint 
space, muscle spasm on extreme 
forward bending, loss of lateral 
spine motion, unilateral, in 
standing position or abnormal 
mobility on forced motion.

c.  The examiner should indicate 
whether the veteran's low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable due to the service-
connected disability.  These 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination.  If 
any determination cannot be made, 
the examiner should indicate the 
reason(s) why.

d.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's back 
is used repeatedly over time.  This 
determination must also be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.  If this 
determination cannot be made, the 
examiner should indicate the 
reason(s) why.
 
e.  A work history since the last VA 
examination in July 1998 should be 
taken by the examiner.  Any time 
lost from gainful employment due to 
the recurrent low back pain should 
be reported. 

6.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

7.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim pertaining to an 
increased rating for a low back 
disability.  If any action taken remains 
adverse to the veteran, he and his 
representative (if any) should be 
furnished a supplemental statement of the 
case (SSOC) concerning all evidence added 
to the record since the last supplemental 
statement of the case.  The veteran and 
his representative (if any) should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process, 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


